ORDER

PER CURIAM.
Kevin Hankins appeals from the judgment of the trial court following a jury verdict in favor of defendant Cincinnati, Inc., which found both Hankins and Cincinnati to be zero percent at fault, awarding no damages to Hankins. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).